In the

          United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 16‐3391 
LAWANDA KING, 
                                                           Plaintiff‐Appellant, 

                                                    v. 

FORD MOTOR COMPANY, 
                                                          Defendant‐Appellee. 
                                  ____________________ 

                Appeal from the United States District Court for the 
                  Northern District of Illinois, Eastern Division. 
                       No. 13 C 7967 — John Z. Lee, Judge. 
                                  ____________________ 

          ARGUED MARCH 27, 2017 — DECIDED OCTOBER 2, 2017 
                     ____________________ 

  Before  BAUER  and  EASTERBROOK,  Circuit  Judges,  and 
DEGUILIO, District Judge.* 
   DEGUILIO, District Judge. LaWanda King worked for many 
years as an assembler in Ford Motor Company’s vehicle as‐
sembly plants. After transferring to its Chicago plant in 2010, 
though, she claims that she was sexually harassed by a super‐


                                                 
      *    Of the Northern District of Indiana, sitting by designation. 
2                                                       No. 16‐3391 

visor, after which she began getting reassigned to less desira‐
ble  tasks,  missing  out  on  overtime,  and  receiving  unwar‐
ranted discipline. Ultimately, she was fired in 2013 after miss‐
ing  several  weeks  of  work  for  medical  reasons  that  Ford 
claims she didn’t properly document. In this suit, King asserts 
claims  for  sexual  harassment  and  FMLA  interference,  and 
also asserts that Ford retaliated against her for her complaints 
of sexual harassment and her taking of FMLA leave. Due to a 
series of procedural missteps and substantive shortcomings, 
all of her claims fell at summary judgment. King appeals, and 
we aﬃrm. 
                          I.  Background 
     LaWanda King began working for Ford Motor Company 
in  its  vehicle  assembly  plants  in  1992,  initially  at  an  Ohio 
plant. King was a union employee and worked in the Chassis 
Department as a headlight aimer. The events underlying this 
suit began after King transferred to Ford’s Chicago plant in 
2010. King states that, in December 2011, her supervisor made 
inappropriate,  sexually  charged  comments  over  a  period  of 
several days. King complained to a labor relations representa‐
tive and also made calls to Ford’s national harassment hotline 
to  report  the  harassment.  King  asserts  that  after  she  began 
complaining of harassment, she began getting reassigned to 
diﬀerent,  less‐desirable  tasks,  and  was  denied  overtime  op‐
portunities. On March 20, 2012, King filed a charge of discrim‐
ination  with  the  Equal  Employment  Opportunity  Commis‐
sion (“EEOC”), alleging among other claims that she had been 
sexually harassed and retaliated against. The EEOC issued a 
right‐to‐sue  letter  on  that  charge  on August  31,  2012.  How‐
ever,  King  had  moved  without  advising  the  EEOC  of  her 
change of address, so she did not receive the letter. 
No. 16‐3391                                                       3

    King claims that her employment remained turbulent over 
the ensuing months. She was disciplined on a number of oc‐
casions and claims that she was not paid for certain hours that 
she worked, though she oﬀers few specific examples of any of 
these incidents. She was also disciplined in January 2013 for 
having eight absences over the previous eighteen months, for 
which Ford’s attendance policy called for a two‐week suspen‐
sion.  King  returned  from  that  suspension  in  February,  but 
was  then  diagnosed  with  a  medical  condition  that  required 
her to take time oﬀ work. On March 7, 2013, she called Ford’s 
third‐party  benefits  administrator  and  requested  a  medical 
leave.  That  call  triggered  a  conditional  medical  leave,  but 
King  was  required  to  submit  documentation  justifying  her 
need  for  leave.  King’s  doctor  submitted  a  form  describing 
King’s need for leave, but Ford’s medical department deemed 
the form insuﬃcient, as it lacked certain details. 
   Because King’s conditional leave expired and her doctor’s 
note  was  found  insuﬃcient,  King’s  continued  absence  from 
work  triggered  Ford’s  5‐Day  Quit  Process.  Under  that  pro‐
cess, which is set forth in the collective bargaining agreement, 
a notice is issued to the employee advising that the employee 
has five working days to either return to work or justify their 
continued  absence.  The  notice  is  automatically  initiated  by 
Ford’s medical records system. Employees who fail to comply 
with the notice will be fired and lose their seniority. 
    A 5‐Day Quit notice was issued to King on March 21, 2013, 
and was mailed the following day. The notice advised King 
that her continued absence had not been approved, and that 
she had five working days to report for work or give a satis‐
factory  reason  for  her  continued  absence.  On  April  1—five 
4                                                      No. 16‐3391 

working days after the notice was mailed—King called sev‐
eral employees in Ford’s labor relations department, includ‐
ing Aaron Wynn, a labor relations representative. She did not 
reach any of those individuals, so she left voicemails, but does 
not indicate what she said. There is no evidence that  Wynn 
received any of those messages before the following day. King 
also  spoke  to  two  other  employees.  One  unidentified  em‐
ployee stated that King’s doctor needed to submit documen‐
tation or King would be fired, and a clerk in the medical de‐
partment  stated  that  King’s  paperwork  was  acceptable 
through  March 28 (which had  already passed), but  that her 
doctor needed to submit paperwork to extend her leave be‐
yond then. 
    On April 2, having not received any documentation justi‐
fying King’s continued absence, Wynn processed King’s ter‐
mination,  stating  that  her  leave  had  expired  and  that  she 
failed to respond to the 5‐Day Quit notice. At that time, Ford’s 
records showed that King had worked 970 hours in the pre‐
ceding 12 months, which would not be enough to be covered 
under the Family and Medical Leave Act (“FMLA”). Around 
this same time, King filed two more charges of discrimination 
with the EEOC. On March 27, King filed a charge alleging that 
Ford  retaliated  against  her  for  her  previous  charge  and  her 
other complaints of harassment by reassigning her, denying 
her overtime, failing to pay her for hours that she worked, and 
unfairly disciplining her. Ford did not receive notice of that 
charge until after it terminated King’s employment. King filed 
another charge the following month, alleging that her termi‐
nation was in retaliation for her first charge. 
  The EEOC issued right‐to‐sue letters on those charges in 
August 2013, after which King filed her complaint in this case 
No. 16‐3391                                                       5

on November 6, 2013. Her complaint asserted claims for sex‐
ual  harassment  and  retaliation  under  Title  VII,  42  U.S.C. 
§§ 2000e‐2,  ‐3;  for  interference  with  her  rights  under  the 
FMLA and retaliation for her taking of FMLA leave, 29 U.S.C. 
§ 2615; and for a violation of the Illinois Whistleblower’s Act. 
After the close of discovery, Ford moved for summary judg‐
ment on all counts. In her response, King relied heavily on a 
declaration  from  Grant  Morton,  a  union  chairman  at  the 
plant. Ford argued that the declaration should be stricken be‐
cause King never disclosed Morton as a witness. In ruling on 
the motion, the district court agreed and struck Morton’s dec‐
laration. On the substance of the claims,  the  court held  that 
King’s  sexual  harassment  claim  was  time‐barred,  that  her 
FMLA interference claim failed because she had not worked 
enough hours to be eligible for FMLA leave at the time of her 
firing,  and  that  she  had  not  provided  evidence  suﬃcient  to 
support  an  inference  of  retaliation.  Accordingly,  the  court 
granted summary judgment as to the federal claims and relin‐
quished  supplemental  jurisdiction  over  the  state‐law  claim. 
King filed a motion for reconsideration, but the district court 
denied that motion, so King appealed. 
                         II.  Discussion 
    We review a district court’s grant of summary judgment 
de novo. Estate of Simpson v. Gorbett, 863 F.3d 740, 745 (7th Cir. 
2017). We construe all facts and draw all reasonable inferences 
in a light  most favorable to the non‐moving party. Id. Sum‐
mary judgment is appropriate when there is no genuine dis‐
pute of material fact and the moving party is entitled to judg‐
ment as a matter of law. Fed. R. Civ. P. 56(a). 
6                                                        No. 16‐3391 

     A.  Morton Declaration 
    Before proceeding to the substance of the claims, King ob‐
jects to the district court’s decision to strike Morton’s declara‐
tion. Morton stated in his declaration, for example, that Ford 
representatives  had  expressed  to  him  their  displeasure  that 
women  were  filing  sexual  harassment  complaints  with  the 
EEOC and told him that his “people better stop complaining.” 
Morton also stated that when he discussed with a human re‐
sources  representative  why  King  had  been  marked  “absent 
without leave” on a number of occasions, she responded that 
“it would be helpful if Ms. King dropped her EEOC charge” 
and  that  the AWOLs  would  be  cleared  if  King  did  so.  Ford 
argued that the district court should not consider this decla‐
ration because King failed to disclose Morton as a witness in 
her Rule 26(a) disclosures, which prevented Ford from being 
able to depose him or investigate his statements during dis‐
covery. The district court agreed, so it struck the declaration. 
    Rule 26(a) requires a party to disclose the name of “each 
individual  likely  to  have  discoverable  information—along 
with  the  subjects  of  that  information—that  the  disclosing 
party  may  use  to  support  its  claims  or  defenses….”  Fed.  R. 
Civ. P. 26(a)(1)(A)(i). If a party fails to do so, it “is not allowed 
to use that … witness to supply evidence on a motion …, un‐
less the failure was substantially justified or is harmless.” Fed. 
R. Civ. P. 37(c)(1); David v. Caterpillar, Inc., 324 F.3d 851, 857 
(7th Cir. 2003) (stating that the sanction of exclusion “is auto‐
matic and mandatory unless the sanctioned party can show 
that  its  violation  of  Rule  26(a)  was  either  justified  or  harm‐
less”). The determination of whether a Rule 26(a) violation is 
justified or harmless is entrusted to the broad discretion of the 
district court. David, 324 F.3d at 857. “We review all discovery 
No. 16‐3391                                                                7

sanctions  for  abuse  of  discretion  and  will  uphold  a  district 
court’s decision so long as it could be considered reasonable.” 
Dynegy Marketing & Trade v. Multiut Corp., 648 F.3d 506, 514 
(7th Cir. 2011). 
    King spends many pages on appeal arguing why the dis‐
trict  court’s  decision  was  unreasonable,  but  in  the  district 
court,  her  argument  on  this  point  spanned  only  three  sen‐
tences: she argued that Morton’s name had come up in dis‐
covery, so Ford knew about him and could have deposed him. 
She  did  not  cite  to  the  record  for  those  alleged  disclosures, 
though, so the district court was entitled to disregard that as‐
sertion,  and  we  will  not  consider  on  appeal  materials  that 
were  not  properly  cited  to  the  district  court.1  Sommerfield  v. 
City of Chicago, 863 F.3d 645, 649 (7th Cir. 2017); Burton v. Bd. 
of Regents of Univ. of Wis. Sys., 851 F.3d 690, 695 (7th Cir. 2017); 
Packer v. Trs. of Ind. Univ. Sch. of Med., 800 F.3d 843, 849 (7th 
Cir.  2015). And  as  the  district  court  noted,  there  is  obvious 
prejudice in failing to disclose such a witness during discov‐
ery, as that prevented Ford from deposing Morton and con‐
ducting any appropriate follow‐up discovery, so the violation 
was  not  harmless.  King  also  argues  that  the  district  court 
should have taken other steps to cure the prejudice without 
striking  the  declaration.  However,  she  did  not  propose  any 
alternatives to the district court, and while the court may have 
been within its discretion to pursue other options, it did not 
abuse its discretion in choosing to strike the declaration. Has‐
sebrock v. Bernhoft, 815 F.3d 334, 341 (7th Cir. 2016); Novak v. 

                                                 
      The district court also noted that its own review of the record did not 
      1

reveal anything that would have adequately disclosed Morton as a wit‐
ness on the topics covered in his declaration. We find no error in that con‐
clusion either. 
8                                                       No. 16‐3391 

Bd. of Trs. of S. Ill. Univ., 777 F.3d 966, 973–74 (7th Cir. 2015); 
Musser  v.  Gentiva  Health  Servs.,  356  F.3d  751,  759  (7th  Cir. 
2004). 
   In a motion for reconsideration, King noted that Morton 
had  filed  an  EEOC  charge  of  his  own,  which  she  believes 
should  have  alerted  Ford  to  some  of  Morton’s  assertions  of 
misconduct. That charge was not filed until after the close of 
discovery in this case, though, and it still did not show that 
Morton would be a witness for King, so that charge would not 
have alleviated any of the prejudice. The motion for reconsid‐
eration also attached a letter King’s counsel wrote on the day 
discovery  closed  that  referenced  the  Rule  26(a)  disclosures. 
However,  that  letter  could  have  been  submitted  along  with 
King’s  response  to the motion for  summary judgment, so  it 
was not properly presented for the first time in a motion for 
reconsideration.  Obriecht  v.  Raemisch,  517  F.3d  489,  494  (7th 
Cir. 2008). Thus, the district court did not abuse its discretion 
in denying the motion for reconsideration on this issue. Ac‐
cordingly,  we  analyze  the  motion  for  summary  judgment 
without considering Morton’s declaration. 
     B.  Sexual Harassment 
     King first asserts a Title VII claim based on sexual harass‐
ment by her supervisor in December 2011. King filed a charge 
of discrimination with the EEOC based on that harassment in 
March 2012, and the EEOC issued a right‐to‐sue letter on Au‐
gust 31, 2012. King did not file suit until November 6, 2013, 
though, well over 90 days later, so the district court granted 
summary judgment on this claim based on the statute of lim‐
itations.  See  42  U.S.C.  § 2000e‐5(f)(1)  (requiring  plaintiﬀs  to 
file suit within 90 days of being notified of their right to sue). 
No. 16‐3391                                                        9

    In the district court, King argued that she never received 
the right‐to‐sue letter, so the 90‐day limitations period never 
began  to  run.  The  district  court  rejected  that  argument,  as 
King admitted that she failed to keep the EEOC apprised of 
her current mailing address, so her non‐receipt of the right‐
to‐sue letter was her own fault. See Reschny v. Elk Grove Plating 
Co., 414 F.3d 821, 823 (7th Cir. 2005) (holding that when re‐
ceipt of the right‐to‐sue letter “is delayed by fault of the plain‐
tiﬀ, the constructive receipt doctrine applies and the 90‐day 
clock starts running once delivery is attempted at the last ad‐
dress provided”). 
    King does not contest that holding on appeal, but argues 
only that her claim is nonetheless timely because she reincor‐
porated the allegations from her first, time‐barred charge into 
her second and third charges, as to which her suit is timely. 
However, “[i]f the claimant fails to file suit within the ninety‐
day window, the lapsed claims are not revived by including 
them  in  a  second  EEOC  charge  and  restarting  the  process.” 
Brown v. Unified Sch. Dist. 501, 465 F.3d 1184, 1186 (10th Cir. 
2006); accord Rivera‐Diaz v. Humana Ins. of Puerto Rico, Inc., 748 
F.3d 387, 391 (1st Cir. 2014) (“[I]f the proponent of a discrimi‐
nation claim fails to sue within the specified ninety‐day pe‐
riod, his claim expires and is not resuscitated by the filing of 
a second administrative charge.”); Spears v. Mo. Dep’t of Corr. 
& Human Res., 210 F.3d 850, 853 (8th Cir. 2000). This argument 
is also factually incorrect, as the later charges refer to the first 
charge as protected activity in support of retaliation claims, 
10                                                              No. 16‐3391 

but do not allege any sexual harassment. Accordingly, the dis‐
trict  court  correctly  granted  summary  judgment  as  to  this 
claim.2 
      C.  FMLA Interference 
    King next asserts a claim for FMLA interference. Though 
she  suggests  in  passing  that  she  was  improperly  denied 
FMLA leave on previous occasions, the only argument King 
develops on  appeal is that Ford  interfered with  her right  to 
FMLA  leave  by  firing  her  in April  2013  for  her  medical  ab‐
sence  that  began  the  previous  month.  The  district  court 
granted summary judgment on that claim because King failed 
to  provide  suﬃcient  evidence  that  she  had  worked  enough 
hours to be eligible for the FMLA’s protections at that time. 
     The FMLA entitles certain eligible employees to up to 12 
weeks  of  leave  in  a  year.  To  be  eligible  for  FMLA  leave,  an 
employee must have worked at least 1,250 hours in the pre‐
ceding 12‐month period. 29 U.S.C. § 2611(2)(A); Pirant v. U.S. 
Postal  Serv.,  542  F.3d  202,  206  (7th  Cir.  2008)  (“The  right  of 
family leave is conferred only on employees who have worked 
at  least  1,250  hours  in  the  previous  12  months.”).  Plaintiﬀs 
bear  the  burden  of  proving  their  eligibility  for  the  FMLA’s 
protections, Simpson v. Oﬃce of Chief Judge of Circuit Court of 
Will Cty., 559 F.3d 706, 712 (7th Cir. 2009), meaning King must 
provide evidence that she had worked at least 1,250 hours in 
the 12 months prior to her leave. 

                                                 
      Any protected activity during this period could still support a retal‐
      2

iation claim if it triggered later acts of retaliation that are not time‐barred, 
but as discussed below, King has not shown a causal connection between 
her activities during this period and the later adverse actions as to which 
her suit is timely. 
No. 16‐3391                                                            11

    In moving for summary judgment, Ford submitted its time 
records  showing  that  King  had  worked  only  1,157  hours  in 
the 12 months before she began her absence in March 2013, 
and only 970 hours in the 12 months before her firing on April 
2, 2013. In response, King submitted an aﬃdavit in which she 
stated  that,  on  unspecified  occasions,  she  had  been  marked 
absent without leave on days she was actually at work or ab‐
sent  with  leave.  She  then  stated:  “Disregarding  improper 
AWOLS, I worked a suﬃcient number of hours to qualify for 
FMLA. Prior to requesting FMLA leave in March 2013, I met 
the  minimum  number  of  hours  worked  to  be  eligible  for 
FMLA  leave,  if  [Ford]  removed  improper  disciplines  and 
AWOLS from my employment record.” 
    That conclusory assertion falls far short of creating a tria‐
ble issue of fact on this question. “Summary judgment is not 
a time to be coy: ‘conclusory statements not grounded in spe‐
cific facts’ are not enough” to stave oﬀ summary judgment. 
Sommerfield, 863 F.3d at 649 (quoting Bordelon v. Bd. of Educ. of 
the  City  of  Chicago,  811  F.3d  984,  989  (7th  Cir.  2016)).  King’s 
aﬃdavit did not identify any particular error in Ford’s time 
records or even attempt to estimate how many hours she had 
actually  worked  over  the  year  in  question;  she  oﬀered  only 
the bare legal conclusion that she should be deemed to have 
worked enough hours to be eligible for FMLA leave. 
    The district court did not, as King contends, make a cred‐
ibility finding in holding that this statement did not create a 
triable issue of fact. Rather, it correctly observed that King’s 
aﬃdavit  did  not  contain  any  facts—as  opposed  to  conclu‐
sions—that  would  show  she  actually  worked  at  least  1,250 
hours in the preceding year. See Lucas v. Chi. Transit Auth., 367 
F.3d 714, 726 (7th Cir. 2004); Drake v. Minn. Mining & Mfg. Co., 
12                                                          No. 16‐3391 

134 F.3d 878, 887 (7th Cir. 1998) (“Rule 56 demands something 
more specific than the bald assertion of the general truth of a 
particular matter, rather it requires aﬃdavits that cite specific 
concrete  facts  establishing  the  existence  of  the  truth  of  the 
matter asserted.”). King also argues that her burden is light‐
ened because Ford’s records are unreliable, but the bare asser‐
tion  in  her  aﬃdavit  would  not  meet  any  burden,  no  matter 
how light.3 See Melton v. Tippecanoe Cty., 838 F.3d 814, 819 (7th 
Cir. 2016) (“At the very least, an employee relying on his own 
recollection to prove a violation of FLSA must have a reason‐
ably  reliable  story;  FLSA  plaintiﬀs  are  still  bound  to  the  re‐
quirements of Rule 56.”). 
    Finally, King tried to remedy this shortcoming through a 
motion for reconsideration, with which she submitted an un‐
sworn chart purporting to identify her hours over the year in 
question. That was too late, though, as a motion for reconsid‐
eration is not an opportunity to present materials that could 
have been presented the first time around. Obriecht, 517 F.3d 
at 494. Thus, the district court did not abuse its discretion in 
declining to consider those materials, and it correctly granted 
summary judgment on this claim. 
      D.  FMLA and Title VII Retaliation 
    Finally,  King  asserts  claims  for  retaliation,  claiming  that 
Ford retaliated against her for her taking of FMLA leave and 
her complaints of sexual harassment. To make out a claim of 
retaliation under either the FMLA or Title VII, a plaintiﬀ must 

                                                 
      King also relies on appeal on a wage complaint she filed in which 
      3

she claimed to have unpaid hours, but she did not cite to that document 
in the district court, and that document does not show that any uncredited 
hours took place in the pertinent period. 
No. 16‐3391                                                         13

show that: (1) she engaged in protected activity; (2) she suf‐
fered an adverse employment action; and (3) a causal connec‐
tion exists between the two. Carter v. Chi. State Univ., 778 F.3d 
651, 657 (7th Cir. 2015); Collins v. Am. Red Cross, 715 F.3d 994, 
998 (7th Cir. 2013). There is no dispute that the first two ele‐
ments  are  met  in  at  least  some  respect,  so  these  claims  boil 
down  to  whether  there  is  a  causal  connection  between  the 
two. 
    There is, however, a question as to the scope of the pro‐
tected activity and adverse actions that King has properly pre‐
sented. King’s filings speak in sweeping terms as to both ele‐
ments,  stating,  for  example,  that  King  had  the  anti‐harass‐
ment hotline “on speed dial,” and that after her protected ac‐
tivity, she “went unpaid, was wrongly disciplined, punished 
for  petty  oﬀenses,  and  wrongly  deemed  AWOL  numerous 
times.”  Assertions  at  such  a  high  level  of  generality  do  not 
suﬃce  at  this  stage,  though—a  party  “must  present  specific 
facts showing a genuine issue to survive summary judgment.” 
Petts v. Rockledge Furniture LLC, 534 F.3d 715, 722–23 (7th Cir. 
2008); see also Bordelon, 811 F.3d at 991 (holding that a plain‐
tiﬀ’s  conclusory  assertions  were  insuﬃcient  to  avoid  sum‐
mary judgment where he “only oﬀered sweeping generaliza‐
tions about the way the protected class was treated”); Lucas, 
367 F.3d  at  726.  King  oﬀers few specific examples  of any of 
those incidents, and often makes no attempt to connect them 
to her claim. For example, while King argues that she was con‐
sistently denied overtime and reassigned to less desirable po‐
sitions, she never identifies who was responsible for those ac‐
tions or whether that person would have been aware of her 
protected activity. 
14                                                                 No. 16‐3391 

     Distilled to the facts that were properly identified and sup‐
ported, the only protected activity as to King’s FMLA claim is 
a  leave  she  took  in  March  2012.4  As  to  her  Title  VII  claim, 
King’s  protected  activity  consists  of  her  March  2012  EEOC 
charge and her internal complaints of harassment, the last of 
which was a call to the anti‐harassment hotline in April 2012. 
Meanwhile, the adverse  action on which  King  focuses most 
heavily is her firing in April 2013. Beyond that, the only action 
she identifies with suﬃcient specificity for these purposes is 
her January 2013 suspension for excessive absences. Accord‐
ingly, the question is whether the evidence could support a 
causal connection between those instances of protected activ‐
ity and those adverse actions. In deciding that question, we 
consider the evidence as a whole and ask whether a reasona‐
ble jury could draw an inference of retaliation. Ortiz v. Werner 
Enters., Inc., 834 F.3d 760, 764–66 (7th Cir. 2016). 
    First,  King  identifies  four  other  employees  who  she  be‐
lieves  were  treated  better  than  she  was.  However,  she  does 
not say how, nor does she attempt to show that they are sim‐
ilarly  situated  to  her  or  even  that  they  are  outside  her  pro‐
tected class. Thus, any diﬀerent treatment of those employees 
oﬀers no support for a finding that Ford’s treatment of King 
was  retaliatory.  See  Arizanovska  v.  Wal‐Mart  Stores,  Inc.,  682 
F.3d 698, 703 (7th Cir. 2012) (“The ‘similarly‐situated’ inquiry 
is a ‘flexible, common‐sense one,’ but it at least requires that 

                                                 
      To the extent there were others, they would have been earlier than 
      4

this one, and thus would have been even farther removed from the ad‐
verse  actions.  Also,  King  does  not  challenge  the  district  court’s  holding 
that the leave immediately preceding her firing in April 2013 would not 
constitute protected activity if, as we have held, she was not eligible for 
FMLA leave at that time. 
No. 16‐3391                                                          15

the plaintiﬀ name a comparator outside her protected class.” 
(quoting Henry v. Jones, 507 F.3d 558, 564 (7th Cir. 2007))). 
    King also argues that the timing of the adverse actions was 
suspicious. There was a gap of almost a year between the last 
protected activity in April 2012 and King’s firing, though, and 
of about nine months between the last protected activity and 
her discipline in January 2013. Gaps that large tend to under‐
mine rather than support any inference of causation. Carter, 
778 F.3d at 658 (“[W]e do not find a span of seven months to 
be  suspicious.”)  (also  collecting  cases  where  five‐,  six‐,  and 
nine‐month  gaps  were  found  too  great  to  be  suspicious). 
King’s argument in this regard relies on characterizing previ‐
ous events such as her reassignments and denials of overtime 
as part of a pattern of retaliation that culminated in her firing. 
As just discussed, however, King has not adequately devel‐
oped that argument by identifying specific instances or show‐
ing that whoever was responsible for them was aware of her 
protected activity or was involved in the later actions. Thus, 
those generalizations oﬀer no support for a claim of retalia‐
tion. 
      King’s primary argument on causation is that Ford’s rea‐
son for firing her was pretextual, as she argues that she ade‐
quately  responded to  the 5‐Day Quit notice and should  not 
have  been  fired  for  that  reason.5  At  the  outset,  though,  our 
concern is not whether Ford’s decision to fire King was cor‐
rect, but whether it was retaliatory. Even assuming that the 5‐
Day Quit notice was not the real reason for King’s firing, King 
would still need to oﬀer some reason to infer that retaliation 
was the reason. However, she oﬀers no suspicious timing, no 
                                                 
     King does not develop any argument that the January 2013 discipline 
    5

was pretextual. 
16                                                     No. 16‐3391 

comparator  evidence,  and  (without  the  Morton  declaration) 
no comments by decisionmakers in reference to any of King’s 
or anyone else’s protected activities that could suggest a re‐
taliatory  animus.  Thus,  even  if King  could  show  that  the  5‐
Day  Quit  process  was  a  pretext,  there  is  no  evidence  from 
which a jury could find that it was a pretext for retaliation for 
King’s taking of FMLA leave or complaints of sexual harass‐
ment a year earlier. That missing link is fatal to King’s claims. 
Teruggi v. CIT Grp./Capital Fin., Inc., 709 F.3d 654, 661 (7th Cir. 
2013) (stating that even “if [the plaintiﬀ’s] evidence showed 
pretext,  that  alone  would  not  be  suﬃcient  to  survive  sum‐
mary judgment” without some evidence pointing to a prohib‐
ited animus as the cause for the decision); Van Antwerp v. City 
of Peoria, Ill., 627 F.3d 295, 298–99 (7th Cir. 2010) (holding that, 
even assuming the plaintiﬀ provided evidence of pretext, his 
claim  would  still  fail  without  “some  minimal  showing  that 
the ‘real reason’” for the decision was discrimination). 
    Regardless, we agree with the district court that the evi‐
dence does not support a finding of pretext, either, which con‐
cerns whether the stated reason was not merely erroneous or 
unfair, but a lie. Coleman v. Donahoe, 667 F.3d 835, 852 (7th Cir. 
2012). After King had been absent from work for nearly three 
weeks, at which point her conditional leave had expired and 
the medical department had found her doctor’s note lacking, 
Ford issued a 5‐Day Quit notice that required King to either 
report for work or give the Human Resources Department a 
satisfactory  reason  for  her  continued  absence.  King  did  not 
report back to work, and though she called and spoke to or 
left  voicemails  for  various  employees,  she  does  not  identify 
what she said or whether she provided a “satisfactory reason” 
for her continued absence, as required. She did not show that 
No. 16‐3391                                                         17

any of those messages reached Wynn before he processed her 
termination, either. 
    King further argues that she was fired a day early, as she 
should have had until the end of the day on April 2, 2013 to 
respond  to  the  notice.  However,  the  notice  expressly  stated 
that King had to respond within five working days of the date 
on the notice—March 21, 2013—and there is no genuine dis‐
pute that April 1, 2013 was at least five working days later.6 
King also stated that a clerk in the medical department told 
her that her paperwork was acceptable (though only through 
March 28), but there is no evidence that the medical depart‐
ment ever conveyed such a belief to Wynn, who knew that a 
5‐Day Quit notice had been issued and had no indication that 
King complied with it. Thus, even assuming that Ford got its 
wires crossed and erred in firing King, that does not show that 
the reason was pretextual. For those reasons, the district court 
correctly  granted  summary  judgment  on  King’s  retaliation 
claims. 
                                       III.  Conclusion 
   The district court  did  not abuse its discretion in striking 
the Morton declaration or in rejecting the materials and argu‐
ments raised for the first time on a motion for reconsideration. 
On the evidence properly before it, the district court correctly 
held that King’s sexual harassment claim was untimely and 




                                                 
      Ford began counting from March 22, when the notice was mailed, 
      6

and because March 29 was a holiday, five working days after March 22 
was April 1, giving King through the end of that day to comply with the 
notice. 
18                                                No. 16‐3391 

that she failed to provide evidence suﬃcient to survive sum‐
mary  judgment  on  her  remaining  claims.  Accordingly,  the 
judgment of the district court is AFFIRMED.